84 So.3d 1130 (2012)
Charles Bernard ROBINSON, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-3840.
District Court of Appeal of Florida, Fifth District.
March 23, 2012.
Rehearing Denied April 20, 2012.
Charles B. Robinson, Jr., Milton, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
In his 2002 cases, defendant Charles Bernard Robinson, Jr., entered into a specific, written, signed plea agreement. He was sentenced as agreed. After his direct appeal was dismissed, he pursued a course of numerous post-conviction motions without success. Upon review of his latest motion, the trial court ruled:
As noted at the beginning of this Order, the Defendant's current Motion is the sixth he has filed since entering his plea agreement in 2004, each one seemingly lengthier and more convoluted than the last. Every motion has been denied as meritless. The Defendant is advised that if he files one more motion without merit, the Court will not only direct the Clerk of Court to refuse any further pro se filings from the Defendant, it will direct the Department of Corrections to consider imposing sanctions under section 944.279, Florida Statutes (2010) for abusing the process of the Court.
Robinson appealed. After review of his appeal which raised eight spurious claims, this court entered a show cause order pursuant to State v. Spencer, 751 So.2d 47, 48-49 (Fla.1999). Robinson failed to respond, and, we conclude that he has no valid reason for continuing to file frivolous appeals like this one. We hold that he is abusing the judicial process, and that he should be barred from further pro se filings. We therefore prohibit Robinson from filing with this Court any more pro se pleadings concerning case number 05-2002-CF-60567 in the Circuit Court of the Eighteenth Judicial Circuit in and for Brevard County. See Hastings v. State, 79 So.3d 739 (Fla.2011), and Steele v. State, 14 So.3d 221, 223 (Fla.2009) (recommending sanctions for both defendants and stating that the courts need to devote their finite resources to consideration of legitimate claims); Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (defendant's "pro se filings have become frivolous, an abuse of process, and a waste of the taxpayers' money"); Isley v. State, 652 So.2d 409, 410-11 (Fla. 5th DCA 1995) ("Enough is enough.").
The Clerk of this Court is directed to forward a certified copy of this opinion to Robinson and the appropriate institution for consideration of available disciplinary procedures. Rehearing will not be entertained.
AFFIRMED; Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Robinson and the Department of Corrections.
ORFINGER, C.J., MONACO and PALMER, JJ., concur.